Title: To John Adams from John Quincy Adams, 17 December 1796
From: Adams, John Quincy
To: Adams, John


No 26.
My Dear Sir
The Hague December 17. 1796.

In my last Letter I purposed giving you an account of the measures which have been taken upon the Constitution produced after seven months labour by the Committee appointed to draw it up. But after mentioning the frowns which had been cast upon it while yet in embryo, by the citizen Noël, it would be perhaps superfluous now to relate how soon after its birth it has been overlaid.—The principal object for which the National Assembly was called, was professedly to make a constitution to be presented to the People. A Committee of 21 members therefore was selected from the whole body, a few days after they first met, who from that time until the 10th: of November have been solely, and exclusively occupied upon that work, and have never attended the ordinary deliberations of the Assembly. But at the moment when  of the Committee was made, and before it was read, one of the members made his protest against it, and declared his determination to oppose it in every stage, because it was not founded upon a Principle of unlimited Unity and Indivisibility. It would have been doubtless at once rejected, but for a provision in the Constitution of the Assembly, which directed that if they should reject the plan which should be proposed by the Committee of 21, the same Committee, together with ten more members should draw up another plan, and that both should be presented to the People for their consideration. To defeat the provision of this Article, the Assembly first voted that they accepted the reported plan as the ground-work of their debates, but immediately after decreed that they would debate nothing but what should be founded upon the Indivisibility of the whole Republic, and appointed two new Committees, the one to consolidate the finances and debts of the several Provinces, and the other to make alterations in the Constitution reported conformable to the degree of Indivisibility, authorizing them if they should think proper, to throw aside altogether the plan before them and draw up another entirely different from it. The Committee of 21. therefore has been the mountain to bring forth a mouse. Their work is already treated with every sort of contempt, and the expectations of the public are all renewed to see what the next Committee will report.—I have sent to the Secretary of State a couple of copies of the plan which made such a luckless entry into the world, but as it has been in fact so speedily dismissed from it, I have not thought it worth while to send or make a translation of it.
As to the public news current in Europe, the transactions on the field as they are detailed by the contending parties, fill all the columns of every Newspaper you see, and I have found by my experience for two years, that my letters cannot reach you in Season to give early intelligence. The campaign upon the Rhine will doubtless very soon close; two french armies of seventy, or eighty thousand men penetrated very deep into Germany in the course of the Summer, but they have been driven back to the point from which they started and one of them has been in a great measure destroyed by the operation. I have heretofore informed you that the project contemplated by the french was the junction of the three armies, to march in concert towards Vienna; there was a period at which it appeared probable this Quixotic plan would be realized, but it has eventually been totally defeated, and with such heavy losses on the part of the french, that of their own accord they have sent an Ambassador to Vienna, to negotiate a separate Peace with the Emperor, while at the same time Lord Malmesbury has been sent to treat for a general Peace with them.—Their great object is to make a separate Peace with each of their adversaries and as they hope to remain with Britain alone in the end, they think it will be possible for them then to give her such a deadly blow, as will reduce her to a situation as deplorable as their own.
They keep all their negotiations secret except that with Britain, but from the time of Lord Malmesbury’s arrival at Paris they have immediately published all the official Papers that have past between him and the Minister for foreign affairs De la Croix. The first Notes of the Letter were so insulting, that an universal opinion every where prevailed that they were determined at all Events to break up the negotiation. However the late papers have grown more moderate, although the same object is yet pursued. The public opinion was so strongly pronounced condemning their mode of proceeding that they have found it necessary to change it. They have now formally acceded to the principle for the Negotiation proposed by the British Government, and the specific offers will soon make their appearance unless they should conclude to treat seriously; in which case, I presume they will immediately retire from that publicity which they have affected to give  to this negotiation, while they conduct with all possible secrecy all the others of a similar kind.
It does not appear probable that they have any thing to offer to the Emperor, which can compensate him at once for the cession of the Netherlands, and for the abandonment of his alliance with G. Britain. They have indeed placed much dependence upon their Italian conquests, and are making a Shew in terrorem, of establishing a cispadane and a transpadane Republic, in Lombardy and in the papal Territories. If Mantua should fall into their hands, which at present appears probable and which has indeed already been prematurely announced, they will have a firm footing in Italy, where their possession hitherto has been precarious and where they have maintained themselves by immense sacrifices of Men. In this case the Emperor may be more readily inclined to accept advantageousz terms of Peace, which they will offer him, and leave Britain to fight the remainder of her battles herself.
The Portuguese Minister who had been here from the time of my arrival, is likewise now at Paris endeavouring to negotiate a Peace with for his Government. He has been gone from hence about two months. He meets with similar difficulties to those of the English negotiator, and the Directory still insist upon the exclusion of the British from the ports of Portugal. This has been peremptorily refused, and it is therefore most probable that Portugal, will not succeed in obtaining a Peace, unless in conjunction with G. Britain. They are at present threatened with an invasion by Spain, for having furnished to that power at the commencement of the War, the auxiliary troops which had been stipulated by Treaty.
Great dependence had been placed both in France and here upon a scarcity of money, and commercial distress which existed during some time in the Summer and Autumn in England. An order of the British Council, authorized the payment of interests from their funds, in this Country in the Netherlands and in Italy. It authorized also a free exportation from England to the same Countries in neutral vessels.—Such importations were immediately prohibited here, with such an appearance of exultation that you would have imagined it was the final blow, they were giving to the british commercial power and opulence. The same prohibition was with equal pomposity decreed by the french Legislature.—But food and cloathing is not supplied by a prohibition, the trade which existed even before the British order of Council authorized it has been continued in spite of all the trammels of the french and Batavian Assemblies; and indeed the former have in effect repealed their prohibition by postponing for several months the date at which it is to commence, and the latter have formally repealed theirs so far as to admit all West-India produce. The rest must be introduced by connivance or contraband.
There are many People here anxious to know the Event of the Presidential elections, in America, and who either feel or affect an alarm least under a change of administration the United States will become involved in a War with G. Britain. They tremble for the price of their American Stocks. I have taken all the pains I could to maintain and spread the opinion, that however the elections may turn, there is not the least danger that the United States will deviate from their neutral system of policy, or engage in War with any European Power whatever.—I firmly believe this to be the fact, and  the prevalence of the opinion here is essential to the credit of our funds.
I am with duty and affection, your Son
John Q. Adams.